Action for a judgment declaring usurious and void a loan made to plaintiff and secured by her notes, chattel mortgage and sublease, and directing the surrender of the security and the assignment of the sublease to plaintiff, together with the return of the amount wMch she paid defendants on account of the alleged usurious loan. Order denying appellant’s motion to dismiss the complaint under rule 106 of the Rules of Civil Practice, affirmed, with ten dollars costs and disbursements, with leave to appellant to answer within ten days from the entry of the order hereon. (See Reel v. Porcella, 263 App. Div. 621.) Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.